Citation Nr: 0832729	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by pain in the groin area to include secondary to 
service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left leg muscle strain, Muscle Group XII.

3.  Entitlement to an initial compensable rating for 
residuals of a left gluteus maximum strain, Muscle Group 
XVII, currently rated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
October 1979.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the veteran appeared at the RO with his 
representative at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript is of record.

As originally developed for appeal, the veteran's claim 
included the issue of entitlement to service connection for a 
lumbar spine disorder.  In December 2007, the RO established 
service connection for lumbar strain.  Since the veteran has 
been granted service connection for his lumbar spine 
disorder, that issue is moot, and no longer before the Board.  

Also, because the increased rating claims involve a request 
for a higher initial evaluation following the initial grant 
of service connection, the Board has characterized both 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Groin pain alone does not constitute a disability for 
which VA compensation benefits may be awarded.  There is no 
indication of any currently manifested clinical disability 
etiologically related to groin pain.

2.  The veteran's service-connected residuals of left leg 
muscle strain results in no more than moderate impairment of 
Muscle Group XII.

3.  The veteran's service-connected  residuals of left 
gluteus maximus strain results in no more than slight of 
Muscle Group XVII.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic disability manifested 
by groin pain for which service connection can be granted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of left leg muscle strain of Muscle Group XII, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 
5312 (2007).

3.  The criteria for a compensable evaluation for left 
gluteus maximus strain of Muscle Group XVII, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.56, 4.73, DC 5317 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Left groin pain 

Service connection is currently in effect for left leg muscle 
strain and left gluteus maximus strain, rated as 10 percent 
and noncompensably disabling, respectively.  The veteran now 
contends that he has developed left groin pain secondary to 
one of these service-connected disabilities.  It is noted 
that he does not contend that a groin disorder began in 
service, or is directly related to his active service, nor is 
this shown by the record to be the case, thus limiting his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.  

In this case, the medical evidence of record is negative for 
current diagnosis of a chronic disability manifested by groin 
pain.  Treatment records show few, if any, references to 
groin pain, with no objective clinical evidence of a 
disability to account for the symptoms.  VA examinations in 
2004 and 2007 were within normal limits, and neither examiner 
indicated any identifiable pathology involving the groin.

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  His current 
complaints made during the course of this appeal have not 
been substantiated by objective findings, which essentially 
show no current evidence of a groin disability.  The only 
other evidence submitted in support of the claim is the 
veteran's testimony given at a May 2008 Board hearing during 
which he essentially reiterated previously submitted 
information concerning his symptoms.  Despite his testimony, 
in the absence of a clear diagnosis of a disability or 
abnormality, service connection cannot be granted.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  The appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to muscle injuries, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, a 
lower threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56. 

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  For a 
slight disability of muscles, there will be no cardinal signs 
or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  To be entitled to a 
moderate disability evaluation, service department records or 
other evidence of inservice treatment for the wound must be 
found.  Objective findings must include the entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or a lower threshold of fatigue when 
compared to the sound site must also be found.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability includes a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile with debridement, prolonged 
infection, or sloughing of the soft parts, and intermuscular 
scarring.  Objective findings must include the entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications of palpation 
on loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side must be 
noted.  Tests of strength and endurance (compared with the 
sound side) must demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings must 
include a ragged, depressed and adherent scars indicating 
wide damage to the muscle groups in the missile track.  
Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile, or adhesion 
of the scar to one of the long bones, scapula, or pelvic 
bones, with epithelial sealing rather than the true skin 
covering in an area where the bone is normally protected by 
muscle, would also indicate signs of severe muscle 
disability.  Visible or measurable atrophy, adaptive 
contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an 
entire muscle following simple piercing by a projectile would 
also indicate a severe muscle injury.  38 C.F.R. § 
4.56(d)(4).  




Left leg muscle strain affecting Muscle Group XII

The veteran is rated as 10 percent disabled for left leg 
muscle strain affecting Muscle Group XII, under DC 5312.  

Under DC 5312, Muscle Group XII controls dorsiflexion (1); 
extension of the toes (2); and stabilization of the arch (3).  
It includes the muscles of the leg: (1) tibialis anterior; 
(2) extensor digitorum longus; (3) extensor hallucis longus; 
and (4) peroneus tertius.  A 10 percent rating reflects a 
moderate disability.  A 20 percent evaluation is assigned for 
a moderately severe disability.  The maximum rating of 30 
percent is assigned for severe disability.  See 38 C.F.R. 
§§ 4.55, 4.56.

The relevant evidence of record does not confirm any 
impairment consistent with moderately severe or severe muscle 
injury.  In connection with his recent claim for increase, 
the veteran underwent VA examination in November 2004.  At 
that time he provided a limited set of symptoms that were 
primarily subjective in nature, including pain and occasional 
muscle numbness in the thigh and the calf.  On examination 
there was no loss of muscle tissue.  Left leg raising was to 
75 degrees and hip flexion from 0 to 125 degrees without 
gluteal muscle pain or leg pain.  He had good quadriceps and 
calf activity.  There was no neurological loss at all in the 
left leg.  He had good sensation and normal reflex.  
Examination of muscle group XII revealed no abnormalities.  

During a subsequent QTC examination in September 2007, there 
was no significant abnormality of muscle group XII.  The 
veteran complained of aching and sharp pain that could 
elicited by physical activity and relieved by rest and 
medication.  From the muscle injury he currently had easy 
fatigability and pain.  He had no loss of strength, weakness, 
impairment of coordination, or inability to control movement.  
The muscle group involved show no wound present.  The extent 
of the injury involved the nerve, but not the blood vessels, 
bone or fascia.  There were no complications from the muscle 
injury and it did not affect the functioning of the body.  
Palpation of the muscle revealed no loss of deep fascia or 
muscle substance and no impairment of muscle tone.  There 
were no signs of lowered endurance or impaired coordination.  
Muscle group strength was graded as 5.  Range of motion of 
the left lower extremity was within normal limits.  The 
diagnosis was left leg muscle strain with objectively normal 
examination.  

Despite the veteran's complaints, the recent VA examinations 
do not confirm any impairment consistent with a moderately 
severe muscle injury.  Neither examiner has reported a 
moderate or extensive loss of deep fascia or of muscle 
substance of the left leg.  Nor was there evidence of ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups or soft flabby muscles.  The muscles were not 
shown to swell and harden abnormally in contraction.  The 
examination findings do not demonstrate evidence of muscle 
herniation or significant loss of muscle strength.  Therefore 
the veteran's complaints are encompassed by the relevant 
rating criteria shown in the requirements for moderate muscle 
injuries under 38 C.F.R. § 4.56, and are not entitled to a 
higher rating than 10 percent.  


Left gluteal muscle strain affecting Muscle Group XVII

The veteran is rated as noncompensably disabled for left 
gluteal muscle strain affecting Muscle Group XVII, under DC 
5317.  

Under DC 5317, Muscle Group XVII controls extension of the 
hip (1); abduction of the thigh; elevation of opposite side 
of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV (6) in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  It includes the muscles of the pelvic 
girdle group 2: gluteus maximus (2) and gluteus minimus (3).  
A noncompensable rating reflects slight disability.  A 10 
percent rating reflects a moderate disability.  A 20 percent 
evaluation is assigned for a moderately severe disability.  
The maximum rating of 30 percent is assigned for severe 
disability.  See 38 C.F.R. §§ 4.55, 4.56.

The relevant evidence of record does not confirm any 
impairment consistent with moderate or moderately severe 
muscle injury.  In connection with his recent claim for 
increase, the veteran underwent VA examination in November 
2004.  At that time he provided a limited set of symptoms 
that were primarily subjective in nature.  He complained of 
sharp pain with walking and hip flexion.  Examination of 
muscle group XVII revealed no abnormalities.  On examination 
there was no sensory loss and he had good muscle action on 
tightening.  Range of motion did not affect muscle activity 
at all.  Overall the veteran's symptoms did not show any 
tangible evidence of a muscle injury.  

During a subsequent QTC examination in September 2007, 
examination of muscle group XVII revealed no significant 
abnormality.  The extent of the injury did not involve 
underlying structures such as blood vessels, bone, fascia, or 
nerve and there is no wound.  He complained of constant pain 
described as crushing, aching, sharp, and cramping in nature.  
There was no precipitating factor and the pain is relieved by 
rest and medication.  He currently has easy fatigability, but 
no loss of strength, weakness or impairment of 
incoordination.  There were some intramuscular scarring, 
however it did not include prolonged infection or adhesion of 
scar to the bone.  The veteran was not receiving any 
treatment for his condition.  The injury affected body 
functioning making it hard to walk or stand.  There was no 
loss of deep fascia or muscle substance and no impairment of 
muscle tone.  There were no signs of lowered endurance or 
impaired coordination.  Muscle group strength was graded as 5 
and range of motion of the left lower extremity was within 
normal limits.  The diagnosis was left gluteal muscle strain 
with objectively normal examination.  

Despite the veteran's complaints, the recent VA examinations 
do not confirm any impairment consistent with a moderate 
muscle injury.  Neither examiner has reported loss of deep 
fascia or muscle substance.  Nor was there evidence of 
impairment of muscle tonus, loss of power, lower threshold of 
fatigue or normal firm resistance.  The muscles were not 
shown to swell and harden abnormally in contraction.  The 
examination findings do not demonstrate evidence of muscle 
herniation or significant loss of muscle strength.  Therefore 
the veteran's complaints are encompassed by the relevant 
rating criteria shown in the requirements for slight muscle 
injuries under 38 C.F.R. § 4.56, and are not entitled to a 
compensable rating.  



Extraschedular Considerations and Conclusions

The Board has also considered the veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
May 2008.  He essentially reiterated previously submitted 
information regarding his symptoms and consistent with 
complaints made during VA examinations.  The veteran also 
testified that his pain, though persistent, was somewhat 
relieved with use of medications.  But inasmuch as the 
objective evidence does not substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating.  There is no means to increase the rating 
based on the medical evidence of record.  See generally, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The current level of disability shown is encompassed by the 
ratings assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under 
consideration and there is no basis for the assignment of 
staged ratings under the Fenderson case.

Therefore, the preponderance of the evidence is against both 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  For 
example, because this appeal originates from the grant of 
service connection, the provisions of Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are inapplicable.  See Sanders 
v. Nicholson, supra.  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (once service connection is granted the claim has been 
substantiated, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial).  Thus, the 
Board concludes that all required notice has been given to 
the veteran, and the veteran has not been prejudiced.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's in-
service and post-service treatment reports are of record, and 
the RO obtained VA medical opinions during the course of this 
appeal, the most recent in 2007.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

Service connection for chronic disability manifested by groin 
pain is denied.  

An evaluation in excess of 10 percent for left leg muscle 
strain, muscle group XII, is denied.

A compensable evaluation for left gluteal muscle strain, 
muscle group XVII, is denied.


REMAND

Review of the claims file discloses that, in January 2008 the 
veteran filed a notice of disagreement with a November 2007 
rating decision, which denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran has not been furnished a statement of the case 
which addresses this issue.  

In such cases, under judicial precedent, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West , 12 Vet. App. 238 (1999).  
Accordingly, the matter is remanded for additional action.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case to the veteran addressing TDIU.  
The veteran and his representative must 
be advised of the need to file a timely 
Substantive Appeal following the issuance 
of the Statement of the Case if the 
veteran wishes to complete an appeal from 
that decision.  Thereafter, if and only 
if an appeal is perfected, the case 
should be returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


